VOTO CONCURRENTE DEL
JUEZ DE APELACIONES SR. ORTIZ CARRION
97 DTA 162
San Juan, Puerto Rico, a 20 de agosto de 1997
Según surge de las alegaciones de la demanda, el Ponce Federal Bank era tenedor de buena fe, pues al hacer efectivo el cheque no tenía conocimiento de la suspensión de pago. Por otra parte, el señor Alfonso Cruz Reyes obtuvo el cheque mediante una cesión de crédito subrogándose en la posición del Ponce Federal Bank frente al Estado Libre Asociado de Puerto Rico.
RAFAEL ORTIZ CARRION
Juez de Apelaciones